Citation Nr: 9924426	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-03 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bursitis/arthritis 
of right shoulder, as secondary to a service connected shell 
fragment wound of the right shoulder.

2.  Entitlement to an increased rating for scar, shell 
fragment wound (SFW), right shoulder, with tendonitis, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 1996 from the No. Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD, and assigned a 10 percent evaluation thereto.

This case also comes before the Board from a rating decision 
of January 1997, which evaluated the SFW residuals of the 
right shoulder as 10 percent disabling, and denied service 
connection for bursitis/arthritis of the right shoulder.  
While the appeal was pending, the RO increased the evaluation 
of the right shoulder SFW residuals to 30 percent disabling, 
and included tendonitis as part and parcel of the SFW 
residuals in a September 1997 rating decision.  In a February 
1998 rating decision, the RO increased the evaluation for the 
veteran's PTSD to 70 percent disabling.

The issues regarding entitlement to service connection for 
bursitis/arthritis, right shoulder and for an increased 
evaluation for the residuals of SFW to the right shoulder 
will be addressed in the Remand portion of this decision.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on May 18, 1999, at which 
time he testified with respect to the claim now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.  


FINDINGS OF FACT

The veteran's service-connected PTSD is currently manifested 
by chronic and serious symptoms to include sleep problems, 
exaggerated startle response, avoidance of reminders, 
problems socializing with others, confusion, anger problems 
and delusional thought, which on most recent examination were 
found to be of such severity and persistence, that there 
would likely be severe impairment in the ability to obtain 
employment apart from his current job, with a GAF of 40.  


CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.129, 4.130 Diagnostic Code 9411 
(1996), Diagnostic Codes 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

Initially, the Board must address whether this matter is 
properly before it.  By rating decision of August 1996, the 
RO granted service connection for PTSD, and assigned a 10 
percent evaluation for the disorder.  Notification of the 
decision was dated on August 12, 1996.  The veteran filed a 
notice of disagreement with the 10 percent evaluation on 
September 12, 1996.  In October 1996, a statement of the case 
regarding this matter was furnished.  On March 27, 1997, the 
veteran testified regarding this matter at a hearing held 
before a hearing officer at the RO. 

Generally perfection of an appeal requires a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 
(1998).  The appellant's testimony before the RO on March 27, 
1997, when reduced to writing constituted a timely, valid 
substantive appeal as to this issue.  Sondel v. Brown, 6 Vet. 
App. 218, 220 (1994); see Tomlin v. Brown, 5 Vet. App. 355, 
357 (1993).  Although the veteran's evaluation has been 
increased to 70 percent disabling in the February 1998 rating 
decision, this is not the maximum amount, and there is no 
documentation from the veteran indicating he desired to limit 
his entitlement to 70 percent evaluation.  In AB v. Brown, 6 
Vet. App. 35 (1993) the United States Court of Appeals for 
Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) held that a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
The Court also stated that it follows that such a claim 
remains in controversy "where less than the maximum available 
benefits is awarded."  Id. at 38.   Accordingly, this issue 
is properly before the Board.  

The appellant's contentions regarding the severity of his 
disability constitute a plausible or well-grounded claim.  
Shipwash  v. Brown, 8 Vet. App. 218 (1995).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the VA to assist in the development 
of the appellant's claim has been satisfied.  38 U.S.C.A. 
§ 5107(a) (West 1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1991).  Furthermore, he was not prejudiced by the RO's 
referring to his claim as an "increased rating" although 
the appeal has been developed from his original claim for 
service connection filed in June 1996.  Upon review of the 
procedural history, it is found that throughout the pendency 
of the appeal, based on his testimony and evidence received 
as a result, the RO issued its 70 percent evaluation, to be 
effective from the time that original entitlement for PTSD 
arose in March 1996.  Thus there is no need to discuss 
whether the RO properly issued staged ratings in this matter.  
See Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999).  

Service medical records reveal that the veteran was wounded 
in combat in April 1968, and sustained injuries that included 
shell fragment wounds in his right shoulder.  He was awarded 
the Purple Heart in July 1969.  He is also noted to have 
served in a unit that saw heavy combat in Vietnam.  

A Vet Center intake report from October 1995 through February 
1996, described complaints of "moderate" sleep disturbance.  
The veteran's presenting problems included survivor guilt, 
sleep problems, and occasional nightmares.  He had intrusive 
thoughts of combat; his family described him as "moody" 
with a "don't care attitude."  He was noted to live with 
his wife, having been married 30 years.  He worked as a 
letter carrier for the Post Office for the past 16 years.  He 
was noted to have a good relationship with his twin 
daughters, who were grown up and living out of the house.  
His hobbies included officiating high school football; he was 
a water safety instructor and active as an officer in the 
Veterans of Foreign Wars (VFW).  His complaints included 
feeling like he didn't "fit in."  He acknowledged 
developing an "I don't care attitude."  He described 
survivor guilt with emotional numbness.  He tended to be a 
workaholic to avoid intrusiveness.  He was very emotionally 
controlled and fearful of his anger.  The veteran was 
described by the treating individual as having a somewhat 
rigid expectation of self.  He also displayed a high degree 
of self control over emotion, not allowing self to display 
emotions of grief/loss/anger.  He maintained full time 
employment at the Post Office, admitting that coworkers 
consider him "somewhat different."  He described himself as 
"workaholic" and stated that he has to keep busy.  He 
involves himself with the community.  He had a good support 
system with his wife and daughter and good support from 
extended family.  The diagnosis rendered was subdiagnostic 
PTSD and the intake Global Assessment of Functioning (GAF) 
was 60.  

VA clinical records from 1995 through 1996 revealed 
complaints of the veteran being tense and anxious.  During 
this period, the veteran stated that he had been able to 
suppress his problems that could interfere with his life.  He 
was noted to have a good sense of responsibility towards his 
family and in providing for them.  However, he did 
acknowledge some difficulty with survivor guilt and became 
tearful relating to giving orders that sometimes resulted in 
wounding or death of squad members.  He admitted to a "don't 
care" attitude; he was outspoken; and had occasional 
nightmares that caused him to awaken with heart pounding, and 
usually on the floor.  The veteran continued with VA 
treatment through 1996.  In December 1995 his "rigid" 
maintaining of emotional control was discussed, and he 
reported not allowing himself to vent his anger, and feared 
letting go of his anger.  He was noted to control feelings 
and maintain self discipline.  In January 1996, he complained 
of feeling angry and tired and involving himself in a variety 
of community activities to keep busy.  In February 1996, he 
continued with individual counseling for chronic PTSD.  In 
March 1996, he continued to have unresolved Vietnam related 
issues relating to survivor guilt, grief and loss issues, and 
unexpressed anger.  He was slightly less defensive and able 
to control those issues.  Treatment records from April 
through May 1996 discussed filing of a claim for service 
connection for PTSD and his feelings regarding this process 

In May 1996, the veteran was noted to be attending a PTSD day 
program.  The May 1996 program report noted his history of 
heavy combat, and of having a very strong work ethic 
instilled in him that has helped him endure the PTSD 
symptoms.  He was noted to deal with his symptoms by simply 
staying too busy, and working to exhaustion to allow himself 
to sleep 2 to 4 hours a night.  He indicated that he dislikes 
medications that sedate him, as he desired to be alert at 
night, and would fight the medication.  He noted intolerance 
of those who treat others unfairly, and who lie.  He was 
described as very loath to trust.  He talked of how he avoids 
conflict at home, but confronts it directly at work.  He was 
noted to be heavily active in volunteer work outside of his 
job.  In September 1996, he was noted to be with a combat 
veteran group therapy, and was both accepting of and accepted 
by the others.  He emerged as the "spokesperson" of the 
group.  He was noted to be thinking before reacting during a 
frustrating situation during one of the sessions in September 
1996.  He was said to have a GAF of 50-51 in September 1996.  
By the remainder of the sessions in October 1996, he was told 
that his program was a starting point meant to instigate 
further work and therapy.  

Lay statements from his supervisors at work included an 
undated letter from the Postmaster that noted the veteran, 
while a dependable worker who readily accepts authority, and 
while able to be sociable, would tend to keep to himself at 
work, and use headphones at work rather than converse with 
coworkers.  Another lay statement from his supervisor, dated 
in March 1997, indicated that in recent years, the supervisor 
had noticed his concentration level to be diminished at 
times, and he would sometimes lose track of tasks if 
interrupted in the middle of them.  He also was noted to 
avoid socializing with coworkers.  

The report from a private examination dated in February 1997 
revealed complaints of difficulty functioning at work, 
notably increasing in the past 7 or 8 years.  Prior to that 
time, he had been outgoing, but now he had cut himself off 
from his coworkers, no longer wishing to deal with them.  He 
complained of difficulty being enthused by anything, except 
his current role in the VFW.  He shut himself down from work 
functions and union business.  He indicated that he quit 
teaching water safety classes and curtailed a number of 
activities that he used to enjoy.  He was noted to shut 
himself out from coworkers by playing his tape player, and 
hid himself from home by reading all the time.  He described 
a tendency to feel like giving up because he feels like an 
outsider.  He was noted to relive in graphic detail various 
battles.  

He admitted to being obsessed somewhat with Vietnam.  He 
still had startle reaction to noises and problems with 
nightmares and dreams.  He admitted to becoming quite angry 
and wanting to lash out at what he perceives as lack of 
responsibility and lying and cheating of others.  He 
described feelings of desiring to "take out" those he 
viewed as liars and cheats, but indicated these were more 
fantasies than something he would act out on.  He described 
most contentment by spending time by himself in the woods and 
always with weapons.  His wife also met with the examiner and 
described increasing episodes of the veteran becoming more 
miserable all the time and losing his temper more often.  The 
diagnosis rendered was PTSD, and he was said to be feeling 
more detached and estranged from others.  He was also said to 
be increasingly reliving his combat experiences and having 
more difficulty falling and staying asleep.  His 
irritability, explosiveness and hypervigilance were also 
increasing, and the examiner expressed concerned about 
worsening of symptoms over time and advised outpatient 
treatment.

In March 1997, the veteran testified at a hearing before a 
hearing officer at the RO.  On that occasion, he noted that 
his symptoms attributable to PTSD included nightmares, anger 
problems and problems dealing with others.  He described 
feeling "jumpy."  He testified that he was working to deal 
with these problems.  He denied having a social life outside 
of VFW activities.

The report from the most recent VA examination of October 
1997 noted that he was still attending therapy.  He indicated 
he was having difficulty attending therapy.  A history of his 
past treatment was reviewed.  The interview revealed 
complaints of not trusting anybody since Vietnam, and that he 
only trusts about 3 to 4 people.  He complained of nightmares 
about Vietnam about once a week.  He indicated that he wakes 
up about three times a week in a sweat.  He described getting 
about 4 hours of sleep per night.  He indicated that he 
always gets his work done regardless of his problems.  He 
described being bothered by missing work.  He gave a detailed 
history of his combat experiences.  

Regarding employment, he complained that his employment is 
interfered by his concentration problems.  He also indicated 
that he is unable to have anyone behind him when he works.  
He was noted to have a good marriage, which he attributed to 
his wife being able to put up with his difficulties.  He gave 
a history of drinking a little inservice and now has 
increased his drinking to about 6 to 12 beers a night before 
bed.  He denied any drug problems.  He described himself as a 
workaholic.  Socially, he was described as going to the VFW 
and drinking with his buddies.  He said that there were 2 to 
3 people there who he really liked.  He indicated that he 
enjoyed spending time in the woods and hunting deer, but was 
sometimes bothered by the treeline.  He said that crowds 
bother him, and that he must have his back against the wall 
at restaurants.  He described hearing noises that his wife 
does not.  He had some delusions about people scheming behind 
his back.  He indicated he does not like Asians and that 
fireworks made him nervous.  He described losing interest in 
socializing, and avoided Asians.  He described doing 
perimeter checks and often sits outside with his gun.  He 
acknowledged using a tape player at work to drown out his 
surroundings.  He was well oriented to time place and person, 
but often forgetful of what he is doing, and awakens 
disoriented, feeling he is still in Vietnam.  No 
hallucinations were found, but there was some delusional 
material.  Depression and anxiety were found by the examiner.  
The diagnoses included PTSD, chronic, delayed, and major 
depressive disorder.  The examiner found that the GAF was 40 
and that the veteran's symptoms approximated a 70 percent 
evaluation according to the 1996 regulation changes.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  

There are three methods by which a veteran can receive a 100 
percent disability rating for service-connected psychiatric 
disability.  First, a 100 percent schedular rating may be 
assigned under the applicable schedular rating criteria.  
Secondly, 38 C.F.R. § 4.16(c) provides that if the only 
compensable service-connected disability is a mental disorder 
rated 70 percent and it precludes substantially gainful 
employment, a 100 percent schedular rating is to be assigned.  
In effect, 38 C.F.R.
§ 4.16(c) precludes the assignment of a total rating based on 
individual unemployability under the objective criteria of 38 
C.F.R. § 4.17(a).  Thus, the third method is under 38 C.F.R. 
§ 4.16(b) which provides that when unable to secure or follow 
substantially gainful employment due to service-connected 
disability a total rating will be assigned and all cases of 
veterans who are unemployable from service-connected 
disability shall receive extraschedular consideration.  In 
other words, the assignment of a total rating on an 
extraschedular basis is for consideration.  Cathell v. Brown, 
8 Vet. App. 539, 542 (1996).

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  Under the revised 
regulations, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  38 C.F.R. § 
4.16(c) has also been removed from the revised regulations.

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, 
unless it has retroactive effect, a new law or VA regulation 
is not applicable to a claimant where it is less favorable, 
requiring VA adjudication of a claim under both the new and 
old versions to determine the extent to which each may be 
more favorable.  DeSousa v. Gober, 10 Vet App 461, 467 (1997) 
(citing Lasovick v. Brown, 6 Vet. App. 141, 151 (1994)).

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 100 percent evaluation is 
warranted for the following:  Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 100 
percent evaluation is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.

The Board notes here that the RO initially reviewed the 
veteran's claim under the "old" criteria and has also 
reviewed the veteran's claim under the provisions of the 
"new" diagnostic criteria as evidenced by the rating 
decision, which increased the evaluation of his PTSD to 70 
percent disabling, effective March 1996.  The change in the 
regulations was given as the reason for the increase.  

Upon review of the evidence, and application of the pertinent 
laws most favorable to the veteran, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's PTSD, which is currently 
evaluated as 70 percent disabling.  The veteran's PTSD while 
admittedly severe, does not rise to the level warranting a 
total evaluation under either the "old" or "new" criteria.  
The Board acknowledges that the veteran exhibits occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to his PTSD symptoms, which interfere with routine 
activities, and his ability to establish and maintain 
effective or favorable relationships with people is shown to 
be severely impaired, consistent with a 70 percent evaluation 
under the "new" Diagnostic Code 9411.  

Arguably, his psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment, that the currently 
assigned 70 percent evaluation is appropriate even under the 
"old" Diagnostic Code 9411.  However, his symptoms do not 
reach the level of total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, which is the criteria for a total evaluation under 
the "new" Diagnostic Code 9411.  

Nor do his symptoms rise to the level of the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; so 
as to warrant a total evaluation under the "old" Diagnostic 
Code 9411.  He is able to socialize somewhat, although such 
socialization appears to be limited to other veterans and his 
wife and family.  Finally, the veteran is not shown to be 
demonstrably unable to obtain or retain employment.  To the 
contrary, he has exhibited an ability to cope with his 
symptoms to a certain degree by overworking.  

In sum, the veteran's PTSD symptoms are not shown to rise to 
the level of a total evaluation under any of the applicable 
criteria.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required under the provisions of 38 U.S.C.A. 
§ 5107(b) (1998).


ORDER

An increased rating for PTSD is denied.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran contends that his service connected right 
shoulder residuals of SFW are more severe than currently 
evaluated.  He also alleges that secondary to this 
disability, he has developed arthritis or bursitis in the 
right shoulder.

Service medical records reveal that the veteran was wounded 
in combat in April 1968, and sustained shell fragment wounds 
in his right shoulder.

By rating decision dated in November 1969, service connection 
was granted for scar, shell fragment wound of the right 
shoulder.  A 10 percent evaluation was assigned under 
Diagnostic Code 5301.  

The most recent VA examination of the right shoulder was 
conducted in November 1996.  This examination noted the 
veteran to be right handed, and noted complaints of weakness 
of the right shoulder and pain increased upon throwing a 
softball, reaching overhead or lifting anything more than 50 
pounds.  He also complained of "grinding" in his shoulder 
on occasion.  The scar was examined and found to be 
nontender.  The physical examination gave ranges of motion 
without stating at what point, if any, the motion was 
impaired by pain, weakness or fatigability of a joint.  The 
examination did describe "generalized tenderness without 
localization."  Strength was also noted to be diminished by 
25 percent compared to the left.  The impression was 
residuals SFW of the right shoulder.  Regarding whether 
bursitis or arthritis was present, the examiner indicated 
that neither diagnosis was indicated at this time.  

A February 1997 doctor's note indicated that the veteran was 
diagnosed with right subdeltoid bursitis (rotator cuff 
tendonitis).  This note indicated that this problem is a 
chronic and recurrent thing, and will always give the veteran 
difficulty, but would be less of a problem if the veteran 
avoids doing things to aggravate it.  

By rating decision of September 1997, the RO increased the 
evaluation of the right shoulder SFW residuals to 30 percent 
disabling, and in doing so, incorporated tendonitis as part 
and parcel of the service connected disability.

Upon review of the evidence, the Board finds that further 
development is warranted. Specifically, the report of the 
most recent VA shoulder examination, conducted in 1996, is 
unclear as to whether there is functional loss due to pain, 
weakness, fatigability, incoordination or pain on movement of 
a joint.

In Deluca v. Brown, 8 Vet. App. 202 (1995), the Court found 
inadequate a physical examination that did not describe 
functional loss due to pain.  In its decision vacating the 
decision and remanding it for further adjudication, the Court 
ordered the Board to also consider 38 C.F.R. §4.40 (1998) 
regarding functional loss due to pain, 38 C.F.R. § 4.45 
(1998) regarding weakness, fatigability, incoordination or 
pain on movement of a joint, and the Court's decisions in 
Schafrath v. Derwinski, 1 Vet. App. 326 (1991) and Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991).  The RO, in making its 
decision, should take into consideration the factors in 
38 C.F.R. §§ 4.40 and 4.45, and the extent of any 
restrictions of motion for the right shoulder which may 
warrant an increased rating pursuant to Diagnostic Code 5201 
for limitation of motion of arm, which allows up to a 40 
percent evaluation, and any other diagnostic codes which may 
be appropriate, in addition to the Diagnostic Code 5301 
currently used by the RO to evaluate the injury.  Moreover, 
consideration should be given as to whether the veteran is 
shown to have separate and distinct manifestations from the 
same injury, which would permit rating under several 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62  (1994).

Additionally, clarification is needed regarding whether the 
veteran's claim for arthritis/bursitis of the right shoulder 
should be service connected, as inextricably intertwined with 
his service connected residuals of SFW to the right shoulder, 
currently classified as including tendonitis.
 
In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED for the following 
actions:  

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with recent treatment for his service-
connected right shoulder disability.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claim.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  The RO should schedule the veteran 
for VA orthopedic, muscle injury and 
neurologic examinations to ascertain the 
nature and extent of his shell fragment 
wound residuals to the right shoulder.  
All indicated tests should be 
accomplished and all clinical findings 
and subjective complaints should be 
reported in detail.  The claims folder 
should be provided to the examiner(s) 
prior to the examination.  In conducting 
the examinations the examiner(s) should 
specifically describe any objective 
findings and subjective complaints to 
include pain, weakened movement, excess 
fatigability or incoordination referable 
to the veteran's right shoulder.  The 
examiner should indicate all pertinent 
ranges of active motion in degrees.  The 
examiner should also describe functional 
loss that is due to pain from the service 
connected disorder, to include, but not 
limited to, restriction in range of 
motion due to pain. 

The examiner(s) should specifically 
delineate all pathology that is found.  
An opinion should be entered as to any 
neurological changes found, specifically, 
regarding whether such changes are part 
of the service connected shrapnel wound 
injury to the right shoulder.  If 
bursitis or arthritis is diagnosed, it 
should be indicated whether this is 
related to the service connected 
disorder.  If it is completely separate 
from a service connected disorder, this 
too should be set forth.  If separate 
from the service connected disorder, care 
must be taken to differentiate symptoms 
due to the service connected and 
nonservice connected pathologies.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.

3.  When the aforementioned examination 
has been completed, the RO should 
reconsider the veteran's claim seeking 
entitlement to service connection for 
arthritis/bursitis as residuals of shell 
fragment wound, right shoulder.  The RO 
should also reconsider the claim of 
entitlement to an increased evaluation 
for service-connected residuals of SFW, 
right shoulder, under 38 C.F.R. § 4.73, 
4.71a and 4.124a (1998), to include the 
evaluation of the disorder under all 
appropriate Diagnostic Codes.  This 
review should include considerations of 
the provisions of  38 C.F.R. §§ 4.40 and 
4.45 (1998), as well as all information 
added to the file since the last 
supplemental statement of the case.

When the aforementioned development has been accomplished, to 
the extent that the benefits sought are not granted, the 
veteran and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion as to 
the ultimate outcome by the action taken above.  No action is 
required of the veteran until he receives further notice.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

